Exhibit 10.7 MASTER SECURITY AGREEMENT dated as of April 23, 2012 THIS MASTER SECURITY AGREEMENT (as amended, supplemented or otherwise modified from time to time, this "Agreement") is between General Electric Capital Corporation (together with its successors and assigns, if any, "Secured Party") and Apio, Inc., a corporation organized and existing under the laws of the state of Delaware ("Debtor").Secured Party has an office at 4 Park Plaza, Suite 1400, Irvine, CA 92614.Debtor's mailing address is P.O. Box 727, Guadalupe, CA 93434 and chief executive office is 4575 West Main Street, Guadalupe, CA 93434.This Agreement contains the general terms that apply to financing that may be provided from time to time by Secured Party to Debtor.Additional terms that apply to the financing and the Collateral (as defined below) shall be contained on a Collateral Schedule (as defined below) and a Note (as defined below).Each Collateral Schedule and the terms of this Agreement incorporated therein by reference are collectively referred to as a "CSMA".Each CSMA and each Note entered into in connection with that CSMA (as any of the same may be amended, supplemented or otherwise modified from time to time) are collectively referred to as a "Loan".Each Loan is a separate and independent transaction and contractual obligation between Debtor and Secured Party.Debtor hereby acknowledges and agrees that (a) Secured Party, or (b) any entity that is an affiliate or subsidiary of Secured Party or any other entity (each, an “Other Secured Party”), may from time to time directly enter into and execute a Collateral Schedule, and such Secured Party or Other Secured Party shall be the named “Secured Party” under such Collateral Schedule and the related Note, CSMA, Loan and any other related Debt Documents (defined below).Any Other Secured Party (including its successors and assigns) may appoint agents (including Secured Party) to act on its behalf.Capitalized terms used but not defined in this Agreement shall have the meanings assigned to such terms as set forth in the applicable Collateral Schedule or (as the case may be) Note. 1. CREATION AND GRANT OF SECURITY INTEREST. Debtor grants to Secured Party and the other Secured Party Entities (as defined below), and their respective successors and assigns, a security interest in and against all property listed on any collateral schedule now or in the future executed pursuant hereto and made a part hereof (each a "Collateral Schedule"), and in and against any and all additions, attachments, accessories and accessions to such property, all substitutions, replacements or exchanges therefor, and all insurance and/or other proceeds thereof (all of the foregoing being hereinafter individually and collectively referred to as the "Collateral").This security interest is given to secure the payment and performance of all debts, obligations and liabilities of any kind whatsoever of Debtor to Secured Party, any Other Secured Party, any affiliates (including without limitation, any direct or indirect parent, subsidiary or sister entity), successors, assignees of Secured Party or any Other Secured Party (collectively, “Secured Party Entities”), now existing or arising in the future, in connection with the payment and performance of certain Promissory Notes from time to time identified on any Collateral Schedule (collectively "Notes" and each a "Note"), and any renewals, extensions and modifications of such debts, obligations and liabilities (such Notes, debts, obligations and liabilities are called the "Indebtedness").Debtor acknowledges and agrees that Secured Party and the other Secured Party Entities may perfect the security interest hereunder and under any CSMA directly or through any current or future agents, representatives or bailees. 2. REPRESENTATIONS, WARRANTIES AND COVENANTS OF DEBTOR. Debtor represents, warrants and covenants as of the date of this Agreement and as of the date of each Collateral Schedule that: (a)Debtor's exact legal name and jurisdiction of organization or formation is as set forth in the preamble of this Agreement and such jurisdiction is Debtor’s “location” (within the meaning given to such term in Article 9 of the Uniform Commercial Code).Debtor is, and will remain, (i) validly existing and in good standing under the laws of the state or (as the case may be) commonwealth of its formation (specified in the preamble of this Agreement) and (ii) a “registered organization” (within the meaning given to such term in Article 9 of the Uniform Commercial Code).Debtor has, and will maintain, its chief executive office at the location specified in the preamble, and is, and will remain, duly qualified and licensed in every jurisdiction wherever necessary to carry on its business and operations.Debtor will not change its state or (as the case may be) commonwealth of incorporation or organization or its name as it appears in official filings in the state or (as the case may be) commonwealth of its incorporation or organization or its “location” (within the meaning given to such term in Article 9 of the Uniform Commercial Code) without, in each case, giving Secured Party at least twenty (20) days' prior written notice; (b)Debtor has adequate power and capacity to enter into, and to perform its obligations under this Agreement, each Collateral Schedule, each Note and any other documents evidencing, or given in connection with, any of the Indebtedness (all of the foregoing are called the "Debt Documents"); (c)This Agreement and the other Debt Documents have been duly authorized, executed and delivered by Debtor and constitute legal, valid and binding agreements enforceable in accordance with their terms, except to the extent that the enforcement of remedies may be limited under applicable bankruptcy and insolvency laws; (d)No approval, consent or withholding of objections is required from, and no notice is required to be given to, any governmental authority or instrumentality, or any other person or entity, with respect to the entry into, or performance by Debtor of any of the Debt Documents, except any already obtained; (e)The entry into, and performance by, Debtor of the Debt Documents will not (i) violate any of the organizational documents of Debtor or any judgment, order, law or regulation applicable to Debtor, or (ii) result in any breach of or constitute a default under any contract to which Debtor is a party, or result in the creation of any lien, claim or encumbrance on any of Debtor's property (except for liens in favor of Secured Party) pursuant to any indenture, mortgage, deed of trust, bank loan, credit agreement, or other agreement or instrument to which Debtor is a party, in each case the breach or default of which would reasonably be expected to have, either individually or in the aggregate, a material adverse effect on the financial condition of Debtor, its business or operations, or its ability to perform its obligations under the Debt Documents as and when due (a “Material Adverse Effect”); (f)There are no suits or proceedings pending in court or before any commission, board or other administrative agency against or affecting Debtor which are reasonably likely to be adversely determined, and if adversely determined could, in the aggregate, reasonably be expected to have a Material Adverse Effect, nor does Debtor have reason to believe that any such suits or proceedings are threatened; (g)All financial statements delivered to Secured Party in connection with the Indebtedness have been prepared in accordance with generally accepted accounting principles, and since the date of the most recent financial statement, there has been no material adverse change in Debtor's financial condition; and (h)Debtor is and will remain in full compliance with all laws and regulations applicable to it including, without limitation, (i) ensuring that no person who owns a controlling interest in or otherwise controls Debtor is or shall be (Y) listed on the Specially Designated Nationals and Blocked Person List maintained by the Office of Foreign Assets Control ("OFAC"), Department of the Treasury, and/or any other similar lists maintained by OFAC pursuant to any authorizing statute, Executive Order or regulation or (Z) a person designated under Section 1(b), (c) or (d) of Executive Order No. 13224 (September 23, 2001), any related enabling legislation or any other similar Executive Orders, and (ii) compliance with all applicable Bank Secrecy Act ("BSA") laws, regulations and government guidance on BSA compliance and on the prevention and detection of money laundering violations. 3. COLLATERAL. Debtor represents, warrants and covenants as of the date of this Agreement and as of the date of each Collateral Schedule that: (a)Until the declaration of any Event of Default, Debtor shall remain in possession of the Collateral; except that Secured Party shall have the right to possess (i) any chattel paper or instrument that constitutes a part of the Collateral, and (ii) any other Collateral in which Secured Party's security interest may be perfected only by possession.Secured Party may inspect any of the Collateral during normal business hours after giving Debtor reasonable prior notice.If Secured Party asks, Debtor will promptly notify Secured Party in writing of the location of any Collateral. Notwithstanding anything to the contrary contained in this Agreement, Debtor shall have the right to dispose of Collateral consisting of worn-out, obsolete or surplus equipment having a book value not exceeding $100,000 in the aggregate in any fiscal year of Debtor. (b)The Collateral is, and will remain, free and clear of all liens, claims and encumbrances of any kind whatsoever, except for (i) liens in favor of Secured Party, (ii) liens for taxes not yet due or for taxes being contested in good faith and which do not involve, in the judgment of Secured Party, any risk of the sale, forfeiture or loss of any of the Collateral, and (iii) inchoate materialmen's, mechanic's, repairmen's and similar liens arising by operation of law in the normal course of business for amounts which are not delinquent (all of such liens are called "Permitted Liens") (c)The Collateral is, and will be, (i) used only in Debtor’s trade or business (and not for personal, family or household purposes), (ii) maintained in good operating order and repair, normal wear and tear excepted, and Debtor is not, and will not be, negligent in its care or use, (iii) used and maintained in compliance with manufacturers recommendations and all applicable laws, and (iv) personal property that is solely and lawfully owned and possessed by Debtor, and Debtor has the sole right to grant the security interest in the Collateral as described herein. (d)Secured Party does not authorize and Debtor agrees it shall not (i) part with possession of any of the Collateral (except to Secured Party or for maintenance and repair), (ii) remove any of the Collateral from the continental United States, or (iii) sell, rent, lease, mortgage, license, grant a security interest in or otherwise transfer or encumber (except for Permitted Liens) any of the Collateral. Notwithstanding anything to the contrary contained in this Agreement, Debtor shall have the right to dispose of Collateral consisting of worn-out, obsolete or surplus equipment having a book value not exceeding $100,000 in the aggregate in any fiscal year of Debtor. (e)Except for those contested in good faith by appropriate proceedings, diligently conducted, for which adequate reserves are maintained on the books of Debtor, and for which Secured Party has determined that there does not exist any material risk of confiscation, forfeiture or seizure of any of the Collateral, Debtor shall report and pay promptly when due all taxes, license fees, assessments and public and private charges levied or assessed on any of the Collateral, on its use, operation, purchase, ownership, delivery, leasing or possession thereof, or on this Agreement or any of the other Debt Documents (or any receipts hereunder and thereunder), by any governmental entity or taxing authority during or related to the term of this Agreement, or to any other period during which Debtor had use or possession of the Collateral, including, without limitation, all license and registration fees, and all sales, use, personal property, excise, gross receipts, franchise, stamp or other taxes, imposts, duties and charges, together with any penalties, fines or interest thereon (collectively "Taxes").Debtor shall have no liability for Taxes imposed by the United States of America or any state or political subdivision thereof which are on or measured by the net income of Secured Party.Debtor shall promptly reimburse Secured Party (on an after-tax basis) for any Taxes charged to or assessed against or paid by Secured Party.Debtor shall send Secured Party a copy of each report or return and evidence of Debtor's payment of Taxes upon request by Secured Party.At its option, Secured Party may discharge taxes, liens, security interests or other encumbrances at any time levied or placed on the Collateral and may pay for the maintenance, insurance and preservation of the Collateral and effect compliance with the terms of this Agreement or any of the other Debt Documents.Debtor agrees to reimburse Secured Party, within ten (10) days after demand, all costs and expenses incurred by Secured Party in connection with such payment or performance and agrees that such reimbursement obligation shall constitute Indebtedness. (f)Debtor shall, at all times, keep accurate and complete records of the Collateral, and Secured Party shall have the right to inspect and make copies of all of Debtor's books and records relating to the Collateral during normal business hours, after giving Debtor reasonable prior notice. (g)Debtor agrees and acknowledges that any third person who may at any time possess all or any portion of the Collateral shall be deemed to hold, and shall hold, the Collateral as the agent of, and as pledge holder for, Secured Party. Secured Party may at any time give notice to any third person described in the preceding sentence that such third person is holding the Collateral as the agent of, and as pledge holder for, Secured Party. 4.INSURANCE. (a)Debtor shall at all times bear the entire risk of any loss, theft, damage to, or destruction of, any of the Collateral from any cause whatsoever. (b)Debtor agrees, at its own expense, to keep the Collateral insured with companies reasonably acceptable to Secured Party for such amounts and against such hazards as Secured Party may require, including, but not limited to, all risks physical damage insurance for the Collateral itself, including, but not limited to, loss or damage by fire and extended coverage perils, theft, burglary, and for any or all Collateral which are vehicles, for risk of loss by collision.The physical insurance coverage shall be in an amount no less than the full replacement value of the Collateral, and deductible amounts, insurers and policies shall be acceptable to Secured Party.Debtor shall deliver to Secured Party policies or certificates of insurance evidencing such coverage.Each policy shall name Secured Party as loss payee, shall provide for coverage to Secured Party regardless of the breach by Debtor of any warranty or representation made therein, shall not be subject to co-insurance, and shall provide that coverage may not be canceled or altered by the insurer except upon thirty (30) days' prior written notice to Secured Party.Debtor irrevocably appoints Secured Party as its attorney-in-fact to make proof of loss, claim for insurance and adjustments with insurers, and to receive payment of and execute or endorse all documents, checks or drafts in connection with insurance payments.Debtor may not make adjustments with insurers except with Secured Party's prior written consent (such consent not to be unreasonably withheld, conditioned or delayed).Secured Party shall not act as Debtor's attorney-in-fact unless an Event of Default has occurred and is continuing.Proceeds of insurance shall be applied, at the option of Secured Party, to repair or replace the Collateral or to reduce any of the Indebtedness under the Debt Documents. 5. REPORTS. (a)Debtor shall promptly notify Secured Party (i) at least twenty (20) days' prior to any change in the name of Debtor, (ii) at least twenty (20) days' prior to any change in the state of its incorporation, organization or registration or in its “location” (within the meaning given to such term in Article 9 of the Uniform Commercial Code), (iii) at least thirty (30) days' prior to any relocation of its chief executive offices, (iv) at least twenty (20) days' prior to any permanent or indefinite relocation of any of the Collateral from the location(s) specified in its applicable Collateral Schedule, (v) immediately upon any of the Collateral being lost, stolen, missing, destroyed, materially damaged or worn out, or (vi) immediately upon Debtor becoming aware of any lien, claim or encumbrance other than Permitted Liens attaching to or being made against any of the Collateral. (b)Debtor will deliver or make available to Secured Party complete financial statements of Debtor and any guarantor or surety for the obligations under any Loan (each a "Guarantor", and collectively, the "Guarantors"), prepared in accordance with generally accepted accounting principles, consistently applied, certified by a recognized firm of certified public accountants within ninety (90) days of the close of each fiscal year of Debtor, together with a certificate of an authorized officer of Debtor stating that such officer has reviewed the activities of Debtor and that to the best of such officer's knowledge, there exists no Event of Default or event which with notice or lapse of time (or both) would become an Event of Default.In addition, Debtor will deliver to Secured Party copies of Debtor's and any Guarantor's, if applicable, quarterly financial report certified by the chief financial officer of Debtor, within ninety (90) days of the close of each fiscal quarter of Debtor.Debtor will deliver or make available to Secured Party all Forms 10-K and 10-Q, if any, filed with the Securities and Exchange Commission within thirty (30) days after the date on which they are filed (it being understood that to the extent the same are properly filed on EDGAR they shall be deemed delivered to Secured Party on the date on which the same are filed on EDGAR).Documents required to be delivered pursuant to this paragraph (to the extent any such documents are included in materials otherwise filed with the Securities and Exchange Commission) shall be deemed to have been delivered on the date (i) on which Debtor (or its parent corporation) posts such documents, or provides a link thereto on Debtor’s (or its parent’s) website on the internet at the website address “www.landec.com” (or any successor page notified to Secured Party); or (ii) on which such documents are posted on Debtor’s (or its parent’s) behalf on an Internet or intranet website, if any, to which Secured Party has access. 6.FURTHER ASSURANCES. (a)Debtor shall, upon request of Secured Party, furnish to Secured Party such further information, execute and deliver to Secured Party such documents and instruments (including, without limitation, Uniform Commercial Code financing statements) and shall do such other acts and things as Secured Party may at any time reasonably request relating to the perfection or protection of the security interest created by this Agreement or for the purpose of carrying out the intent of this Agreement.Without limiting the foregoing, Debtor shall cooperate and do all acts deemed necessary by Secured Party to continue in Secured Party a perfected first priority security interest in the Collateral, and shall obtain and furnish to Secured Party any subordinations, releases, landlord waivers, Secured Party waivers, mortgagee waivers, or control agreements, and similar documents as may be from time to time requested by, and in form and substance satisfactory to, Secured Party. (b)Debtor authorizes Secured Party to file a financing statement and amendments thereto describing the Collateral and containing any other information required by the applicable Uniform Commercial Code.Debtor irrevocably grants to Secured Party the power to sign Debtor's name and generally to act on behalf of Debtor to execute and file applications for title, transfers of title, financing statements, notices of lien and other documents pertaining to any or all of the Collateral; this power is coupled with Secured Party's interest in the Collateral.Debtor shall, if any certificate of title be required or permitted by law for any of the Collateral, obtain and promptly deliver to Secured Party such certificate showing the lien of this Agreement and any applicable CSMA with respect to the Collateral.Debtor ratifies its prior authorization for Secured Party to file financing statements and amendments thereto describing the Collateral and containing any other information required by the Uniform Commercial Code if filed prior to the date hereof. (c) DEBTOR HEREBY AGREES TO INDEMNIFY, DEFEND AND HOLD HARMLESS EACH OF SECURED PARTY AND ITS AFFILIATES, SUCCESSORS AND ASSIGNS, AND ALL OF SECURED PARTY’S AND SUCH AFFILIATES’, SUCCESSORS’ AND ASSIGNS’ RESPECTIVE DIRECTORS, SHAREHOLDERS, OFFICERS, EMPLOYEES, AGENTS, PREDECESSORS, ATTORNEYS-IN-FACT AND LAWYERS (EACH AN “INDEMNIFIED PARTY”) (ON AN AFTER TAX BASIS) FROM AND AGAINST ANY AND ALL LOSSES, DISPUTES, PENALTIES, CLAIMS, EXPENSES (INCLUDING WITHOUT LIMITATION LEGAL EXPENSES, INCLUDING, BUT NOT LIMITED TO, THOSE INCURRED IN CONNECTION WITH RESPONDING TO SUBPOENAS, THIRD PARTY OR OTHERWISE) DAMAGES AND LIABILITIES (INCLUDING WITHOUT LIMITATION ENVIRONMENTAL LIABILITIES) OF WHATSOEVER KIND AND NATURE ARISING OUT OF OR IN CONNECTION WITH OR RELATING TO THE COLLATERAL,THIS AGREEMENT OR ANY LOAN OR ANY OTHER DEBT DOCUMENT (AS DEFINED IN SECTION 2 HEREOF) (COLLECTIVELY, “CLAIMS”), REGARDLESS OF WHETHER SUCH INDEMNIFIED PARTY IS A PARTY THERETO AND WHETHER IN LAW OR EQUITY, OR IN CONTRACT, TORT OR OTHERWISE; PROVIDED, HOWEVER, THAT NO INDEMNIFIED PARTY SHALL BE ENTITLED TO INDEMNITY HEREUNDER IN RESPECT OF ANY CLAIM TO THE EXTENT THAT THE SAME IS FOUND BY A FINAL, NON-APPEALABLE JUDGMENT OF A COURT OF COMPETENT JURISDICTION TO HAVE RESULTED DIRECTLY FROM THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF SUCH INDEMNIFIED PARTY.This indemnity shall include, but is not limited to, Secured Party’s strict liability in tort or otherwise, including Claims that may be imposed on, incurred by or asserted against an Indemnified Party in any way arising out of (i) the selection, manufacture, purchase, acceptance or rejection of Collateral, the ownership of Collateral and the delivery, lease, sublease, chartering, possession, maintenance, use, non-use, financing, mortgaging, control, insurance, testing, condition, titling or re-titling, registration or re-registration, removal, repossession, sale (including all costs, incurred in making Collateral ready for sale after the exercise of remedies as a result of an Event of Default), operation or design of Collateral (including, without limitation, latent and other defects, whether or not discoverable by Secured Party or Debtor and any claim for patent, trademark or copyright infringement or environmental damage or criminal acts, hijacking, acts of terrorism or similar acts), any interchanging or pooling of any parts of the Collateral, if applicable; (ii) any breach of Debtor's or any Guarantor's representations or obligations under any Loan or any other Debt Document or any guaranty, or the failure by Debtor to comply with any term, provision or covenant contained in any Loan or any other Debt Document or with any applicable law, rule or regulation with respect to the Collateral, or the nonconformity of the Collateral or its operation with any applicable law; (iv) any actions brought against any Indemnified Party that arise out of Debtor’s or any Guarantor's actions or omissions (or actions or omissions of Debtor's or Guarantor's agents); or (v) reliance by any Indemnified Party on any representation or warranty made or deemed made by Debtor or any Guarantor (or any of their officers) under or in connection with any Loan or any other Debt Document, or any report or other information delivered by Debtor or Guarantor pursuant hereto which shall have been incorrect in any material respect when made or deemed made or delivered.Debtor shall pay within ten (10) days after demand to each Indemnified Party any and all amounts necessary to indemnify such Indemnified Party from and against any Claims.Debtor shall, upon request, defend any actions based on, or arising out of, any of the foregoing.The rights, privileges and indemnities set forth in this Section 6(c) shall survive the expiration or other cancellation or termination of this Agreement. 7.DEFAULT AND REMEDIES. (a)Debtor shall be in default under this Agreement and under any Loan upon the occurrence of any of the following (each an "Event of Default", and collectively, the "Events of Default"): (i) Debtor fails to pay within ten (10) days after its due date any installment or other amount due under any of the Debt Documents; (ii) Debtor, without the prior written consent of Secured Party, attempts to or does sell all or any fractional interest in, rent, lease, license, charter, mortgage, assign, grant a lien on or security interest in, or otherwise transfer or encumber (except for Permitted Liens and dispositions otherwise specifically permitted in writing in this Agreement) any of the Collateral or any part thereof; (iii) Debtor breaches any of its insurance obligations under this Agreement or under any other Debt Documents; (iv) Debtor breaches any of its other obligations under any of the Debt Documents (other than those described elsewhere in this Section 7(a)) and fails to cure that breach within thirty (30) days after written notice from Secured Party; provided, however, that, if the failure stated in such notice cannot be corrected within such 30-day period, Secured Party will not unreasonably withhold its consent to an extension of such time, not to exceed thirty (30) additional days, if (A) Secured Party determines in its sole discretion, such failure is capable of being cured, (B) at such time there exists no other Event of Default hereunder, and (C) corrective action is instituted by Debtor, within the applicable period and diligently pursued until the default is corrected; (v) any warranty, representation or statement made by Debtor or any Guarantor in any of the Debt Documents or otherwise in connection with any of the Indebtedness shall be false or misleading in any material respect when made or furnished; (vi) any of the Collateral is subjected to attachment, execution, levy, seizure or confiscation in any legal proceeding or otherwise, or if any legal or administrative proceeding is commenced against Debtor or any of the Collateral,which in the good faith judgment of Secured Party subjects any of the Collateral to a material risk of attachment, execution, levy, seizure or confiscation and no bond is posted or protective order obtained to negate such risk; (vii) any “event of default” has occurred and is continuing under any other agreement by and between Debtor or any Guarantor and Secured Party (or any of its affiliates or parent entities); (viii) (A) a receiver, custodian or trustee is appointed for all or of any part of the property of Debtor or any Guarantor, or Debtor or any Guarantor makes any assignment for the benefit of creditors, or Debtor or any Guarantor by any act or omission shall indicate its consent to, approval of or acquiescence in any such appointment of a custodian, receiver or trustee;or (B) Debtor or any Guarantor files a petition under any bankruptcy, insolvency or similar law, or in the event an involuntary petition is filed against Debtor or any Guarantor and such petition is not dismissed within sixty (60) days, or Debtor or any Guarantor by any act or omission shall indicate its consent to, approval of or acquiescence in any such petition, application, proceeding, order for relief; (ix) Debtor or any Guarantor improperly files, or causes to be filed, an amendment or termination statement relating to a filed financing statement describing the Collateral; (x) any Guarantor revokes or attempts to revoke its obligations under any Debt Documents to which it is a party or fails to observe or perform any covenant, condition or agreement to be performed under such Debt Document to which it is a party (after giving effect to any applicable grace periods); (xi) Debtor or any Guarantor dissolves, terminates its existence, becomes insolvent or ceases to do business as a going concern; or (xii) there is any merger, consolidation, reorganization, or change in controlling ownership of Debtor or any Guarantor. The default declaration shall apply to all Notes, CSMAs and Collateral Schedules unless specifically excepted by Secured Party.Any provision of this Agreement to the contrary notwithstanding, Secured Party may exercise all rights and remedies hereunder independently with respect to each Loan. (b)Upon the occurrence and during the continuance of any Event of Default described in Section 7(a)(viii), any and all of the Indebtedness shall automatically become immediately due and payable, without any action by any person or entity.Upon the occurrence and during the continuance of any other Event of Default, Secured Party, at its option, may declare any or all of the Indebtedness to be immediately due and payable, without demand or notice to Debtor or any Guarantor.The accelerated obligations and liabilities shall bear interest from the occurrence and during the continuance of the Event of Default (both before and after any judgment) until paid in full at a per annum rate equal to the lower of ten percent (10%) or the maximum rate not prohibited by applicable law (the "Per Diem Interest Rate").The application of such Per Diem Interest Rate shall not be interpreted or deemed to extend any cure period set forth herein, cure any default or otherwise limit Secured Party's right or remedies hereunder.Notwithstanding anything to the contrary contained herein, in no event shall this Agreement require the payment or permit the collection of amounts in excess of the maximum permitted by applicable law. (c)Upon the occurrence and during the continuance of any Event of Default, Secured Party shall have all of the rights and remedies of a secured party under the Uniform Commercial Code, and under any other applicable law.Without limiting the foregoing, Secured Party shall have the right to(i) [reserved],(ii) with or without legal process, enter any premises where the Collateral may be and take possession of and remove the Collateral from the premises or store it on the premises,(iii) sell the Collateral at public or private sale, in whole or in part, and have the right to bid and purchase at said sale, or(iv) lease or otherwise dispose of all or part of the Collateral, applying proceeds from such disposition to the obligations then in default.If requested by Secured Party, Debtor shall promptly assemble the Collateral and make it available to Secured Party at a place to be designated by Secured Party which is reasonably convenient to both parties.Secured Party may also render any or all of the Collateral unusable at Debtor's premises and may dispose of such Collateral on such premises without liability for rent or costs.Any notice that Secured Party is required to give to Debtor under the Uniform Commercial Code of the time and place of any public sale or the time after which any private sale or other intended disposition of the Collateral is to be made shall be deemed to constitute reasonable notice if such notice is given to the last known address of Debtor at least ten (10) days prior to such action. (d)Secured Party shall have the right to any proceeds of sale, lease or other disposition of the Collateral, if any, and the right to apply any amounts so collected or (as the case may be)otherwise collected from Debtor or Guarantor pursuant to this Section 7 or under any other Debt Document in the following order of priorities:(i) to pay all of Secured Party's costs, charges and expenses incurred in enforcing its rights under any Debt Document or in taking, removing, holding, repairing, refurbishing, selling, leasing or otherwise disposing of the Collateral; then, (ii) to pay any and all late fees, per diem fees, other such charges due under any Debt Document, any and all interest due under any Debt Document and all amounts owing pursuant to any indemnity claims; then (iii) to pay all principal due under the Loans;then (iv) to pay all other amounts due and owing to Secured Party under any of the Debt Documents; then (v) any surplus shall be remitted to Debtor or (as the case may be) any other party legally entitled thereto.Debtor shall remain liable for and pay any deficiency in (i), (ii), (iii) and (iv) immediately upon demand. (e)Debtor agrees to pay all reasonable attorneys' fees and other costs incurred by Secured Party in connection with the enforcement, assertion, defense or preservation of Secured Party's rights and remedies under any Debt Document, or if prohibited by law, such lesser sum as may be permitted. Debtor further agrees that such fees and costs shall constitute Indebtedness. (f)Secured Party's rights and remedies under this Agreement and the other Debt Documents or otherwise arising are cumulative and nonexclusive of any other rights and remedies that Secured Party may have under any other agreement or at law or in equity and may be exercised individually or concurrently, and any or all thereof may be exercised instead of or in addition to each other or any remedies at law, in equity, or under statute.Neither the failure nor any delay on the part of Secured Party to exercise any right, power or privilege under this Agreement or any other Debt Document shall operate as a waiver, nor shall any single or partial exercise of any right, power or privilege preclude any other or further exercise of that or any other right, power or privilege.SECURED PARTY SHALL NOT BE DEEMED TO HAVE WAIVED ANY OF ITS RIGHTS UNDER THIS AGREEMENT OR UNDER ANY OTHER DEBT DOCUMENT UNLESS SUCH WAIVER IS EXPRESSED IN WRITING AND SIGNED BY SECURED PARTY.A waiver on any one occasion shall not be construed as a bar to or waiver of any right or remedy on any future occasion.Except as provided in Section 7(c) above, Debtor waives notice of sale or other disposition (and the time and place thereof), and the manner and place of any advertising, and any other notice required to be given under the Uniform Commercial Code.Secured Party shall have no obligation to marshal any of the Collateral. (g)Any Event of Default under the terms of this Agreement, any other Debt Document or any other agreement between Secured Party and Debtor may be declared by Secured Party a default under this Agreement, any other Debt Document and any such other agreement between Secured Party and Debtor. 8.MISCELLANEOUS. (a)This Agreement, any Note, Collateral Schedule and/or any of the other Debt Documents may be assigned, in whole or in part, by Secured Party without notice to Debtor, and Debtor hereby waives and agrees not to assert against any such assignee, or assignee's assigns, any defense, set-off, recoupment, claim or counterclaim which Debtor has or may at any time have against Secured Party for any reason whatsoever.Debtor agrees that if Debtor receives written notice of an assignment from Secured Party, Debtor will pay all amounts payable under any assigned Debt Documents to such assignee or as instructed by Secured Party.Debtor also agrees to confirm in writing receipt of the notice of assignment as may be reasonably requested by Secured Party or assignee.DEBTOR SHALL NOT SELL, TRANSFER, ASSIGN, OR OTHERWISE ENCUMBER ANY OF DEBTOR’S RIGHTS, OBLIGATIONS OR INTERESTS UNDER THIS AGREEMENT, ANY NOTE, COLLATERAL SCHEDULE OR OTHER DEBT DOCUMENT, WITHOUT THE PRIOR WRITTEN CONSENT OF SECURED PARTY. (b)All notices to be given in connection with this Agreement shall be in writing, shall be addressed to the parties at their respective addresses set forth in this Agreement (unless and until a different address may be specified in a written notice to the other party), and shall be deemed given(i) on the date of receipt if delivered in hand or by facsimile transmission,(ii) on the next business day after being sent by express mail, and(iii) on the fourth business day after being sent by regular, registered or certified mail.As used herein, the term "business day" shall mean and include any day other than Saturdays, Sundays, or other days on which commercial banks in New York, New York are required or authorized to be closed. (c)Upon notice to Debtor, Secured Party may correct patent errors and fill in all blanks in this Agreement, in any Collateral Schedule or in any other Debt Document consistent with the agreement of the parties. (d)Time is of the essence of this Agreement.This Agreement shall be binding, jointly and severally, upon all parties described as the "Debtor" and their respective heirs, executors, representatives, successors and assigns, and shall inure to the benefit of Secured Party, its successors and assigns. (e)The unenforceability of any provisions hereof or of the Debt Documents shall not affect the validity of any other provision hereof or thereof. (f)Debtor hereby acknowledges and agrees that Secured Party reserves the right to impose fees or charges for returned checks and certain optional services that Secured Party may offer or provide to Debtor during the term of this Agreement.Secured Party will notify Debtor the amount of the applicable fee or charge if Debtor requests such optional services.In addition, Secured Party may make available to Debtor a schedule of fees or charges for such optional services from time to time or upon demand, provided, however, that such fees and charges are subject to change in Secured Party's sole discretion without notice to Debtor. (g)This Agreement and its Collateral Schedules and related Notes constitute the entire agreement between the parties with respect to the subject matter of this Agreement and supersede all prior understandings (whether written, verbal or implied) with respect to such subject matter.THIS AGREEMENT AND ITS COLLATERAL SCHEDULES AND RELATED NOTES SHALL NOT BE CHANGED OR TERMINATED ORALLY OR BY COURSE OF CONDUCT, BUT ONLY BY A WRITING SIGNED BY BOTH PARTIES.Section headings contained in this Agreement have been included for convenience only, and shall not affect the construction or interpretation of this Agreement. (h)This Agreement shall continue in full force and effect until all of the Indebtedness has been indefeasibly paid in full to Secured Party or its assignee.The surrender, upon payment or otherwise, of any Note or any of the other documents evidencing any of the Indebtedness shall not affect the right of Secured Party to retain the Collateral for such other Indebtedness as may then exist or as it may be reasonably contemplated will exist in the future.This Agreement shall automatically be reinstated if Secured Party is ever required to return or restore the payment of all or any portion of the Indebtedness (all as though such payment had never been made). (i)DEBTOR AND SECURED PARTY HEREBY UNCONDITIONALLY WAIVE THEIR RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF, DIRECTLY OR INDIRECTLY, THIS AGREEMENT, ANY OF THE DEBT DOCUMENTS, ANY DEALINGS BETWEEN DEBTOR AND SECURED PARTY RELATING TO THE SUBJECT MATTER OF THIS TRANSACTION OR ANY RELATED TRANSACTIONS, AND/OR THE RELATIONSHIP THAT IS BEING ESTABLISHED BETWEEN DEBTOR AND SECURED PARTY.THE SCOPE OF THIS WAIVER IS INTENDED TO BE ALL ENCOMPASSING OF ANY AND ALL DISPUTES THAT MAY BE FILED IN ANY COURT (INCLUDING, WITHOUT LIMITATION, CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS AND ALL OTHER COMMON LAW AND STATUTORY CLAIMS).THIS WAIVER IS IRREVOCABLE MEANING THAT IT MAY NOT BE MODIFIED EITHER ORALLY OR IN WRITING, AND THE WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO THIS AGREEMENT, ANY OF THE OTHER DEBT DOCUMENTS OR ANY OTHER DOCUMENTS RELATING TO THIS TRANSACTION OR ANY RELATED TRANSACTION.IN THE EVENT OF ANY LITIGATION, THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE COURT. (j)THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL IN ALL RESPECTS BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK (WITHOUT REGARD TO THE CONFLICT OF LAWS PRINCIPLES OF SUCH STATE), INCLUDING ALL MATTERS OF CONSTRUCTION, VALIDITY AND PERFORMANCE, REGARDLESS OF THE LOCATION OF THE COLLATERAL.DEBTOR IRREVOCABLY SUBMITS TO THE EXCLUSIVE JURISDICTION OF THE STATE AND FEDERAL COURTS LOCATED IN THE STATE OF NEW YORK TO HEAR AND DETERMINE ANY SUIT, ACTION OR PROCEEDING AND TO SETTLE ANY DISPUTES, WHICH MAY ARISE OUT OF OR IN CONNECTION HEREWITH AND WITH THE DEBT DOCUMENTS (COLLECTIVELY, THE "PROCEEDINGS"), AND DEBTOR FURTHER IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE TO REMOVE ANY SUCH PROCEEDINGS FROM ANY SUCH COURT (EVEN IF REMOVAL IS SOUGHT TO ANOTHER OF THE ABOVE-NAMED COURTS).DEBTOR IRREVOCABLY WAIVES ANY OBJECTION WHICH IT MIGHT NOW OR HEREAFTER HAVE TO THE ABOVE-NAMED COURTS BEING NOMINATED AS THE EXCLUSIVE FORUM TO HEAR AND DETERMINE ANY SUCH PROCEEDINGS AND AGREES NOT TO CLAIM THAT IT IS NOT PERSONALLY SUBJECT TO THE JURISDICTION OF THE ABOVE-NAMED COURTS FOR ANY REASON WHATSOEVER, THAT IT OR ITS PROPERTY IS IMMUNE FROM LEGAL PROCESS FOR ANY REASON WHATSOEVER, THAT ANY SUCH COURT IS NOT A CONVENIENT OR APPROPRIATE FORUM IN EACH CASE WHETHER ON THE GROUNDS OF VENUE OR FORUM NON-CONVENIENS OR OTHERWISE.DEBTOR ACKNOWLEDGES THAT BRINGING ANY SUCH SUIT, ACTION OR PROCEEDING IN ANY COURT OTHER THAN THE COURTS SET FORTH ABOVE WILL CAUSE IRREPARABLE HARM TO SECURED PARTY WHICH COULD NOT ADEQUATELY BE COMPENSATED BY MONETARY DAMAGES, AND, AS SUCH, DEBTOR AGREES THAT, IN ADDITION TO ANY OF THE REMEDIES TO WHICH SECURED PARTY MAY BE ENTITLED AT LAW OR IN EQUITY, SECURED PARTY WILL BE ENTITLED TO AN INJUNCTION OR INJUNCTIONS (WITHOUT THE POSTING OF ANY BOND AND WITHOUT PROOF OF ACTUAL DAMAGES) TO ENJOIN THE PROSECUTION OF ANY SUCH PROCEEDINGS IN ANY OTHER COURT.Notwithstanding the foregoing, Secured Party shall have the right to apply to a court of competent jurisdiction in the United States of America or abroad for equitable relief as is necessary to preserve, protect and enforce its rights under this Agreement and any other Debt Document, including, but not limited to orders of attachment or injunction necessary to maintain the status quo pending litigation or to enforce judgments against Debtor, any Guarantor or the collateral pledged to Secured Party pursuant to any Debt Document or to gain possession of such collateral. (k)This Agreement and any amendments, waivers, consents or supplements hereto in connection herewith may be executed in any number of counterparts and by different parties hereto in separate counterparts, all of which taken together shall constitute one and the same instrument; signature pages may be detached from multiple separate counterparts and attached to a single counterpart so that all signature pages are physically attached to the same document.Delivery of an executed signature page of this Agreement or any delivery contemplated hereby by facsimile or electronic transmission shall be as effective as delivery of a manually executed counterpart thereof. (l) To the extent that any Note and Collateral Schedule would constitute chattel paper, as such term is defined in the Uniform Commercial Code as in effect in any applicable jurisdiction, no security interest therein may be created through the transfer or possession of this Agreement in and of itself without the transfer or possession of the original of a such Note and Collateral Schedule executed pursuant to this Agreement and incorporating this Agreement by reference. (m) Debtor authorizes Secured Party and its representatives to contact and communicate with Debtor and provide Debtor with information and notices relating to Secured Party’s services and products from time to time, including, without limitation, solicitations and/or materials advertising the commercial availability, price or quality of goods, property or services, via facsimile transmission or email. (n)Debtor hereby acknowledges that it has not received or relied on any legal, tax, financial or accounting advice from Secured Party and that Debtor has had the opportunity to seek advice from its own advisors and professionals in that regard. [SIGNATURE PAGE FOLLOWS] IN WITNESS WHEREOF, Debtor and Secured Party, intending to be legally bound hereby, have duly executed this Agreement in one or more counterparts, each of which shall be deemed to be an original, as of the day and year first above written. SECURED PARTY: General Electric Capital Corporation By: /s/ Kevin Deady By: /s/ Gregory S. Skinner Name: Kevin Deady Name: Gregory S. Skinner Title: Sr. Risk Analyst Title: V. President Signature page for Master Security Agreement COLLATERAL SCHEDULE NO. 8727912-001 (“COLLATERAL SCHEDULE”) DATED THIS APRIL 23, 2012 BETWEEN GE CAPITAL COMMERCIAL INC. (TOGETHER WITH ITS SUCCESSORS AND ASSIGNS, IF ANY, “SECURED PARTY”) AND APIO, INC.(“DEBTOR”) TO MASTER SECURITY AGREEMENT DATED AS OF APRIL 23, 2012 BETWEEN GENERAL ELECTRIC CAPITAL CORPORATION (“GECC”) AND DEBTOR Secured Party & Mailing Address: Debtor & Mailing Address: GE Capital Commercial Inc. c/o General Electric Capital Corporation Apio, Inc. 4 Park Plaza, Suite 1400 Irvine, CA 92614 P.O. Box 727 Guadalupe, CA93434 This Collateral Schedule is executed pursuant to, and incorporates by reference the terms and conditions of, and capitalized terms used but not defined herein shall have the meanings assigned to them in, the Master Security Agreement identified above (the “Master Agreement”).This Collateral Schedule and the terms of the Master Agreement incorporated herein by reference are collectively referred to as the "CSMA").Among other things, the CSMA describes Collateral (as defined in the Master Agreement) in which Debtor has granted Secured Party a security interest in connection with the Indebtedness (as defined in the Master Agreement) including without limitation that certain Promissory Note dated April 23, 2012, in the original principal amount of$12,660,000.00 (the “Note”).The CSMA and the Note (as any of the same may be amended, supplemented or otherwise modified from time to time) are collectively referred to as the “Loan”.The Loan is a separate and independent transaction and contractual obligation between Debtor and Secured Party, and notwithstanding the existence of other collateral schedules to, and/or promissory notes issued under, the Master Agreement, Secured Party may take enforcement action with respect to this CSMA and the Collateral described herein independently of any other collateral schedule(s) executed pursuant to the Master Agreement. DEBTOR HEREBY ACKNOWLEDGES AND AGREES THAT THE ORIGINATING SECURED PARTY UNDER THIS LOAN IS GE CAPITAL COMMERCIAL INC. AND THIS LOAN AND ALL OTHER DEBT DOCUMENTS (IN EACH CASE, SOLELY TO THE EXTENT RELATING TO THIS LOAN) SHALL BE CONSTRUED ACCORDINGLY.SECURED PARTY SHALL HAVE ALL RIGHTS OF GECC UNDER THE MASTER AGREEMENT.SECURED PARTY MAY APPOINT AGENTS (INCLUDING GECC) TO ACT ON ITS BEHALF. A. DESCRIPTION OF COLLATERAL SCHEDULE COLLATERAL:SEE ATTACHED ANNEX A-1 THROUGH A-5 and including all additions, attachments, accessories and accessions thereto, and any and all substitutions, upgrades, replacements or exchanges therefor, and all insurance and/or other proceeds thereof. B. CERTIFICATION OF ACCEPTANCE:Debtor hereby certifies and warrants that as of the date set forth below under Debtor’s signature or, if such date is not completed, the date of this Collateral Schedule as set forth above:(i) all the collateral listed above (the “Collateral Schedule Collateral”) has been delivered and installed (if applicable); (ii) Debtor has inspected the Collateral Schedule Collateral, and all such testing as it deems necessary has been performed by Debtor or the applicable supplier or manufacturer; (iii) Debtor has found all such Collateral Schedule Collateral to be satisfactory and meets all applicable specifications and is fully operational for its intended use; and (iv) with respect to new items of Collateral, copies of the Bill(s) of Lading or other documentation acceptable to Secured Party which show the date of delivery of the Collateral Schedule Collateral will be provided to Secured Party upon request. C. CERTIFICATION OF NO DEFAULT:Debtor does further certify that as of the date set forth below under Debtor’s signature or, if such date is not completed, the date of this Collateral Schedule as set forth above:(i) There exists no Event of Default under the Loan; and (ii) the representations and warranties made by Debtor pursuant to or under the Loan are true and correct in all material respects. D. DOCUMENTATION FEE:$94,950.00, payable on or before the date of the Note. E. Modifications and Additions for this Collateral Schedule Only 1. For purposes of this Collateral Schedule, the Master Agreement is amended and/or supplemented with the following terms and conditions: (i) Preferred Payment Terms.Credit to Debtor’s account for this Loan may be delayed if payment is (a) not received at the Secured Party’s payment address indicated in Secured Party’s invoice or other instructions from Secured Party from time to time or (b) not accompanied by Secured Party’s invoice number.Preferred forms of payment include direct debit, wires, company checks and certified checks.Payment in any other form may delay processing or be returned to Debtor.Delayed credit may cause Debtor to incur a late payment fee.All credit for payments of Debtor’s account for this Loan are subject to final payment by the institution on which the item of payment was drawn. (ii) Payment Application.Secured Party reserves the right to select the method by which payments and credits are allocated to the Loan account of the Debtor in Secured Party’s sole discretion. (iii) Disputed Payments.Without prejudice to any of the rights and remedies of Secured Party under the Loan or (as the case may be) any of the other Debt Documents, all written communication concerning disputed amounts, including any check or other payment instrument that (a) indicates that the written payment constitutes “payment in full” or is tendered as full satisfaction of a disputed amount or (b) is tendered with other conditions or limitation must be mailed or delivered to the Secured Party at the address for billing inquiries and/or correspondence shown on the invoice or statement and not to the payment address. (iv) Compliance with Applicable Laws.It is the intention of the parties hereto to comply with any applicable usury laws; accordingly, it is agreed that, any provisions in the Loan to the contrary notwithstanding, in no event shall the Loan require the payment or permit the collection of interest or any amount in the nature of interest or fees in excess of the maximum amount permitted by applicable law as now or hereafter construed by a court of competent jurisdiction.If any such excess interest is contracted for, charged or received pursuant to the Loan, or in the event that all of the principal balance under the Loan shall be prepaid, so that under any of such circumstances the amount of interest contracted for, charged or received shall exceed the maximum amount of interest permitted by applicable law as so construed, then in such event any such excess which may have been collected shall, at Secured Party’s option, either be credited to the unpaid principal balance of or other amounts payable under the Loan as a prepayment of principal or such other amounts, without any prepayment fee, or refunded to Debtor, and the effective rate of interest shall automatically be reduced to the maximum lawful rate allowed under applicable law as now or hereafter construed by a court of competent jurisdiction.Without limiting the foregoing, all calculations of the rate of interest contracted for, charged or received with respect to the Loan which are made for the purpose of determining whether such rate exceeds the maximum lawful contract rate, shall be made, to the fullest extent permitted by applicable law, by amortizing, prorating, allocating and spreading in equal parts during the period of the full stated term of the indebtedness, all interest at any time contracted for, charged to or received from Debtor in connection with such indebtedness. Notwithstanding the foregoing, if any applicable law is amended or the law of the United States of America preempts any applicable law, so that it becomes lawful for Secured Party to receive a greater interest per annum rate than is presently allowed, Debtor agrees that, on the effective date of such amendment or preemption, as the case may be, the lawful maximum hereunder shall be increased to the maximum interest per annum rate allowed by the amended law or the law of the United States of America. (v) Information Sharing Consent.Debtor and each of Debtor’s affiliates authorize Secured Party to disclose information about Debtor and Debtor’s affiliates that Secured Party may at any time possess to any Secured Party affiliate, successor, assign and/or participant, and/or to any manufacturer or vendor of any property subject to the Loan or to any other party with a financial interest in the Loan, whether such information was supplied by Debtor to Secured Party or otherwise obtained by Secured Party. (vi) Secured Party Assignment.Secured Party, from time to time, may assign, sell, or transfer in whole or in part its interests in the Loan, or any of its rights under any of the other Debt Documents, including servicing rights, whether as part of a securitization transaction or by participation, assignment, sale or other transfer (in each case, a “ Secured Party Transfer”).Upon a Secured Party Transfer of Secured Party’s entire right and interest under the Loan and (as the case may be) any other Debt Documents, Secured Party shall automatically be relieved, from and after the date of such assignment, of liability for the performance of any obligation of Secured Party contained in the Loan and (as the case may be) any other Debt Documents arising or accruing from or after the assignment. (vii) Governing Law.THE STATE OR COMMONWEALTH INDICATED IN THE GOVERNING LAW PROVISION SET FORTH IN THE MASTER AGREEMENT AND THE NOTE SHALL BE REPLACED WITH THE STATE OF NEW YORK. (viii) Consent to Jurisdiction.Any legal action or proceeding with respect to this Loan or any other Debt Documents, shall be brought exclusively in the federal or state courts located in the State of New York, and Debtor accepts for itself and in respect of its property, generally and unconditionally, the jurisdiction of the aforesaid courts; provided, however, that nothing in this Loan or any other Debt Documents shall limit or restrict the right of Secured Party to commence any proceeding in the federal or state courts located in the state in which any Collateral is located to the extent Secured Party deems such proceeding necessary or advisable to exercise remedies available under this Loan or any other Debt Documents or to commence legal proceedings or otherwise proceed against the Debtor in any other jurisdiction. Secured Party and Debtor hereby irrevocably waive any objection, including any objection to the laying of venue or based on the grounds of forum non conveniens, that any of them may now or hereafter have to the bringing of any such action or proceeding in such jurisdictions. 2. Promotional Materials.Debtor hereby confirms that Secured Party is authorized and permitted to use Debtor's name, logo and/or trademark in connection with certain promotional materials that Secured Party may disseminate to the public in connection with the transaction contemplated under this Loan, the Master Agreement and/or (as the case may be) any other loan entered into under the Master Agreement and the business relationship between Debtor and Secured Party established under the Master Agreement and each loan, and such promotional materials may include, but are not limited to, presentations, brochures, internet website, advertising in newspaper and/or other publications.Secured Party agrees, if Debtor so requests in writing, to give Debtor an opportunity to review and comment on any such promotional materials. Except as expressly modified hereby, all terms and provisions of the Master Agreement shall remain in full force and effect.In the event of any conflict between the provisions of this Collateral Schedule and the provisions of the Master Agreement, the provisions of this Collateral Schedule shall prevail with respect to the Loan created hereunder.This Collateral Schedule is not binding or effective with respect to the Master Agreement or Collateral until executed on behalf of Secured Party and Debtor by authorized representatives of Secured Party and Debtor, respectively. [SIGNATURE PAGE FOLLOWS] IN WITNESS WHEREOF, Debtor and Secured Party, intending to be legally bound hereby, have duly executed this Collateral Schedule in one or more counterparts, each of which shall be deemed to be an original, as of the date indicated below. SECURED PARTY: DEBTOR: GE Capital Commercial, Inc. Apio, Inc. By: /s/ Kevin Deady By: /s/ Gregory S. Skinner Name: Kevin Deady Name: Gregory S. Skinner Title: Authorized Signatory Title: Vice President Signature Page for Collateral Schedule No. 8727912-001 ANNEX A-1 TO COLLATERAL SCHEDULE NO. 8727912-001 TO MASTER SECURITY AGREEMENT DATED AS OF APRIL 23, 2012 DEBTOR: Apio, Inc. SECURED PARTY: GE Capital Commercial, Inc. EQUIPMENT LOCATION: 4575 West Main Street, Guadalupe, CA 93434 Asset # Asset Description Tag # Serial Number 7 1ierra Pickup; brown 1GTEK19K3RE556510 2001 Chevy; CK15703; white 1GCEK14V21Z113392 '87 International Flatbed 1HTLDUGP3HH504330 1999 Silverado; pewter 1GCEK19TOXE226555 2000 Silverado; gold 1GCEC19T9YZ328735 Ford Explore, 2000, white 1FMZU63P1YZB89655 Watering Truck 1HTAR1825BHB24745 2006 Chevy Silverado 1GCHK29D26E191012 2005 Chevy LAST FOUR DIGITS 7214 VA Trans Truck - 08 Intl 4300 HTMMAAN08H560509 2ierra 1500 2GTFK13M081184859 GMC Sierrra 2008 Toyota Tundra 4x4 2010 White 5TFUM5F19AX003538 Toyota Tundra 4x4 2010 Silver 5TFUM5F13AX002868 2010 Chevy Silverado Gray 8Z65129 1GCSKTE35AZ132787 2010 Chevy Silverado Silver 3GCRKSE3XAG289255 2010 Chevy Silverado White 47270A1 3GCRKSE37AG295174 2ierra 1500 Grey 3GTP2VE37BG258622 Conference Room Furniture Receptionist Console Plymold Flat Bench Units FF77896 InFocus ZGA Projector Apio PMA Booth Graphics Cal Ex Office Lshld Imrvmnts Cubicles for QA Lab Entrance & Truck "Apio" Signs VA Office Furniture VA Break Room 5 Tables Refrigeration Units for PMA 0609001391 & 0609001392 New Trade Show Booth QA Office Furniture Lab Furniture Plant Video Camera Equipment Phone Wiring, New Fire Safe - Media Manager HP Laserjet Printers HP LaserJet 4100TN USBGC00778 JD Edwards System SOFTWARE M1H36A02R JD Edwards System Toshiba Tecra M2 PTM20U-OM 44049468P FireKing Electronic Media Safe CAL-EX DS1817-1LG MS MBL Visio Std 2002 D86-00916 JDE-T2 + Array Acer 17" LCD Screens 1001341-45 Motorola Hand Radios INITIALS DEBTOR: /s/GSS INITIALS SECURED PARTY: /s/KD 1 OF 10 ANNEX A-1 TO COLLATERAL SCHEDULE NO. 8727912-001 TO MASTER SECURITY AGREEMENT DATED AS OF APRIL 23, 2012 DEBTOR: Apio, Inc. SECURED PARTY: GE Capital Commercial, Inc. EQUIPMENT LOCATION: 4575 West Main Street, Guadalupe, CA 93434 Asset # Asset Description Tag # Serial Number Cisco Wireless Access Points Expansion Array for JDE Lexicom AS2 JD Edwards Client Software Cmplcy HP Proliant DL140 M03FMF6238 Cisco Firewall CON-SNT-PKG7 Auto Cad Antivirus Server Softshare Delta/ECS Avaya Phone System Internet Redundancy - Radware MS Office & MS 2003 Server Security Camera Justice Lab- Chrome Data Warehouse Server Cognos Contributor Avaya Phone Win VCL 8 channel RFID Wal-Mart Project EDI Backup Server Citrix Service 3001216-218 100J3-100J1-100HY Easy Pay Manager BackUp Server Replacement Tech Display Equp 4 Tradeshows RF Scan Gun Engine Room Monitoring Device Cognos New File Server APIOFS1 RF Scan Gun Engine Rm Monit Device Bck Up & Recovery For Cognos Laptop D Sherrod Laptop For Ray Clark 28361708Q 2 MS SQL Servers - Enterprise Weight Ticket Sftwr & Hrdwr Wireless Infastructure Project Expansion Array Apio E-mail Server QA Data Colection Hardware 140 Windows 08 Server Licenses ccess Licenses NetAPP Raid Array Co-Pack IT System Equipment VM Ware Expansion Office 2010 Upgrade 16 Metal Detector 36 Metal Detector 12011-03 51 Combo Scale INITIALS DEBTOR: /s/GSS INITIALS SECURED PARTY: /s/KD 2 OF 10 ANNEX A-1 TO COLLATERAL SCHEDULE NO. 8727912-001 TO MASTER SECURITY AGREEMENT DATED AS OF APRIL 23, 2012 DEBTOR: Apio, Inc. SECURED PARTY: GE Capital Commercial, Inc. EQUIPMENT LOCATION: 4575 West Main Street, Guadalupe, CA 93434 Asset # Asset Description Tag # Serial Number 61 Platform Upgrade to Cooler Racks Metal Detector 13292-01 Chain Hoist Floor Scale Newtec Scale Ice Pulverizer Slicing Wheel Addition to Metal Detector Coils Packaging Equip (D'Arrigo Bros Mini Tray Machine Electric Chain Hoist w/15' cha Bagger (VA Expansion) Cascading Dryer Conveyor Celery Cutter Machine Metal Detector, Safeline 100081B Yellow Waste Bins (30) Submersible Sump Pump Cull Elevator 1000070A 117652-A Blue Macro Bins 34-FVLF (40) Processing Line - VA 15026-1 Green Cauliflower Trays(7,500) 40hp Sullair Compressor 003-123548/005-D17399 Broccoli Line (VA Expansion) Green Chillpck TrayTote(2,400) 018592E04M Cauliflower Line (VA Expansion Marathon Trash Compactors (2) Green Chillpck TrayTote(2400) Green Chillpck Tray/Tote (400) Haug AS-400 Auto Tray Sealer Green Chillpck TrayTote(2400) Green Chillpck TrayTote(2400) Red Chillpck TraTote(2400) Party Tray Line/Sealer (Expans Red Chillpck TrayTote(2400) Red Chillpck TrayTote(2400) Red Chillpack Tray/Tote (300) Haysen Bag Forming Collars 72769DSL Cooler Fans Tru - Hone Knife Sharpener Processing Line Conveyer Exten Cull System 1000070B 117652-B Scale Feed/Distribution System Yellow Cauliflower Trays(4000) Bagger - IIIapack Cauliflower Line Cauliflower Totes Reyco Cull System 40' Container VC5714 INITIALS DEBTOR: /s/GSS INITIALS SECURED PARTY: /s/KD 3 OF 10 ANNEX A-1 TO COLLATERAL SCHEDULE NO. 8727912-001 TO MASTER SECURITY AGREEMENT DATED AS OF APRIL 23, 2012 DEBTOR: Apio, Inc. SECURED PARTY: GE Capital Commercial, Inc. EQUIPMENT LOCATION: 4575 West Main Street, Guadalupe, CA 93434 Asset # Asset Description Tag # Serial Number Barnes Pump 0663033-0998 Barnes Pump 1189-52596 Ice Injector 1000157G Packing Line (VA Expansion) Chlorination system Hytrol Conveyer System DSL Forming Collars VA Truck Scale VA Broccoli Chilled Wash Line Automated Square Tray Sealer PVCA-STC Leak Testers Floor Scale w/ Ramp Ice Extruder Plates Upgrade VFFS VA Machines #1 Upgrade VFFS VA Machines #2 Upgrade VFFS VA Machines #3 Upgrade VFFS VA Machines #4 Upgrade VFFS VA Machines #5 Upgrade VFFS VA Machines #6 One 24"x5'0" Dewatering Shaker 24"x8' Incline Belt Conveyor Reservoir for Crown Line Galvanized Rails for Conveyor Injection Mold Haug Tray Sealer Twin Pick Rack System Macro Bins (Blue) (40) Macro Bins (Gray) (30) Maintenance Dept Storage Pallet Stretch Wrap Wrapper Macro Plastic Bins (530) Cauliflower Wash & Trim Ink Tray Conveyor Re-Config Wash & Drying Line Ice Injector Overhaul Mini Me Tray Machine Yamoto Sigma Scale Universal Labeling Machines Tray Machines VA Line Inkjet Printer (5) 2-225 Tray Line Metal Detector Raw Broc Hopper 2-186 2-205 Hoppers/Scales for Bagger #5 AS 400 Additions Broccoli Macro Bins (1568) Macro Bins (Blue) (50) Macro Bins (Gray) (50) Broc Dispersing Belt Convert Cauli Ln to BrocTrimLn P&P 4" Membrane Setup INITIALS DEBTOR: /s/GSS INITIALS SECURED PARTY: /s/KD 4 OF 10 ANNEX A-1 TO COLLATERAL SCHEDULE NO. 8727912-001 TO MASTER SECURITY AGREEMENT DATED AS OF APRIL 23, 2012 DEBTOR: Apio, Inc. SECURED PARTY: GE Capital Commercial, Inc. EQUIPMENT LOCATION: 4575 West Main Street, Guadalupe, CA 93434 Asset # Asset Description Tag # Serial Number Raw Product Green Trays AS400 Tray Machine AS300 Tray Machine Receiving Area Shade Canopy Tray Machine 2001 Wiggins 12 Pallet Frklft WLC-012041 Lab Shrink Wrap Machine Ammonia Detection System Analytical Balance 90 Degree Radius Take-Away Pack off Conveyor Metal Detectors S/N-2000259 Incline Elevator Ink Jet Printer Broccoli Slaw Processing Unit Triple Wash Line w/Chiller 100hp Sullair Compressor Scale Twin Tube Bagger Punch and Patch Systems (5) Metal Detector Ink Jet Printer BJ502 Auto Labeler L15H 0604L Burst Tank Petite Tray Sealer Plates Tray In-Feed System Packing Conveyor 4000260-261 Labeling Conveyor Triple Wash Line w/Chiller Inkjet Printers Auto Labeler Metal Break and Sheer In Store Tray Carrier Plates Membrane Die & Adhesive Roller Conveyor Modification Scales SN 070380050085 Metal Detector Metal Detector Auto Labeler L15D 4209HRW Auto Labeler L15D 3955HLW Auto Labeler L15D 4152HLW Auto Labeler L60 HAUG-1604L Auto Labeler L60 HAUG-1603R 90 Degree Radius Take-Away 90 Degree Radius Take-Away 90 Degree Radius Take-Away 90 Degree Radius Take-Away 90 Degree Radius Take-Away Incline Elevators Incline Elevators INITIALS DEBTOR: /s/GSS INITIALS SECURED PARTY: /s/KD 5 OF 10 ANNEX A-1 TO COLLATERAL SCHEDULE NO. 8727912-001 TO MASTER SECURITY AGREEMENT DATED AS OF APRIL 23, 2012 DEBTOR: Apio, Inc. SECURED PARTY: GE Capital Commercial, Inc. EQUIPMENT LOCATION: 4575 West Main Street, Guadalupe, CA 93434 Asset # Asset Description Tag # Serial Number Inkjet Printer Inkjet Printer Metal Detector Ink Jet Printer Auto Labeler L15C 3906HRW Auto Labeler L15C 3907HLW Pentetrometer Dunk Tank Punch and Patch System L60D 996RT Punch and Patch System L60D 967RT Punch and Patch System L60E 1213R Punch and Patch System L60E 1212R Chiller Mueller Freon Garden Veg Tray Automation Ink Jet Printer CC Stalk Slicer Haug Tray Sealer In-store tray Automation Snap Pea Conveyor Tables with Adjustable Legs Petite Machine 51K9060-CWT Metal Detector S/N-LINE 15 Auto Labeler L150-4151HLW Auto Labeler L15D-4118HRW Ink Jet Printer BV528 90 Degree Radius Take-Away Conveyor Flex Wash Line Cooler Scrubber Machine T7-10259316 Metal Detector Tubs Box Chute Stainless Tables 3001072-1076 2 Ink Jet Printers VA Raw Product Bins (500) Auto Labeler L15D 4015HLW Auto Labeler L15D 4050HLW Auto Labeler L15D 4032HLW 2002 Club Car E0220148367 2001 Club Car E0335318201 Air Hoist for Spin Dryer Reyco Enhancements/Relocation Snack Line Tray Line Heater Carrot Distribution System O2/CO2 Analyzer from PBI Cooling Evaporator Auto Labeler L15D 3956HLW Auto Labeler L15D 4204HLW Auto Labeler L15D 4046HRW Pallet Shrink Wrap Machine Q300 LANTECH Punch & Patch Equip - Sd Dish INITIALS DEBTOR: /s/GSS INITIALS SECURED PARTY: /s/KD 6 OF 10 ANNEX A-1 TO COLLATERAL SCHEDULE NO. 8727912-001 TO MASTER SECURITY AGREEMENT DATED AS OF APRIL 23, 2012 DEBTOR: Apio, Inc. SECURED PARTY: GE Capital Commercial, Inc. EQUIPMENT LOCATION: 4575 West Main Street, Guadalupe, CA 93434 Asset # Asset Description Tag # Serial Number Burst Tank Tray Room AS320W 4up Tray Sealer Cauliflower Line - #2 Auto Labeler L15D 4133HLW Auto Labeler L15C 3917HRW Speed Door #1 Speed Door #2 Speed Door #3 Pack Off Equipment De water Shaker Ice Plant rebuilt in 2007 Checkpoint Gas Analyzer 2 Door Refrig Unit for Lab Snack Tray Tooling Ice Plant Rebuild Labeling Conveyors (4) 2000125 -128 Broccoli Sizer(shaker equip) CIP Patch Punch/Applicator Cold Room 2 Units Reyco Fridge Incubator Y08F-317191-YF Incubator Bod10a V06F-308919-VF Low Temp Incubator Model 815 WB54507372 Tray Sealer EG & G Chromatog Equp Spectrophotometer Pressure Decay & Occlusion Tes Pressure Decay & Occlusion Tes Heat Sealer 98-20921 Circulating Bath 3001131/1133 Carbon Dioxide Analyzer Agilent 6850 Series GC System Flowboard 9 station 3 gasses Oxygen Permeation Analyzer Portable Counting Scale Satorius Top Bloading Balance Heat Sealer Bridge Portable CO2/O2 Analyze Bridge Portable CO2/O2 Analyze Stnlss Steel Drop Tube w/flang Metal Detector Precision Air Flow Test Device Racking- Tomato Room Raw Product Bins (1400) VFFS Indexer Gas Sweeper Model 6330 Exterra Scrubber -Adv Model 4530 AXP VA Plant Evaporators 2007 Raw Product Whrse Speed Doors Lantech Stretch Wrapper Plant Emergency Lighting INITIALS DEBTOR: /s/GSS INITIALS SECURED PARTY: /s/KD 7 OF 10 ANNEX A-1 TO COLLATERAL SCHEDULE NO. 8727912-001 TO MASTER SECURITY AGREEMENT DATED AS OF APRIL 23, 2012 DEBTOR: Apio, Inc. SECURED PARTY: GE Capital Commercial, Inc. EQUIPMENT LOCATION: 4575 West Main Street, Guadalupe, CA 93434 Asset # Asset Description Tag # Serial Number Kalmar 12 Pallet Forklift Forklift Terminal Scanners (6) Chlorine System Metal Detector Auto Labelers (2) 1157, 0269 L15D 4242HKRL15D 4051HLW Tote Washer Sward Harness Rocker Tray Pack Off Equipment Air Compressor and Dryer 68846-T02 Broc Air Knife Systems Forklift Battery Chargers 2 Auto Labelers 0286, 0278 L15D 4049HLW L15D 4049HLW Checkpoint O2/CO2 Analyzer Raw Product Totes (1,000) 2 Ink Jet Printers 2 Auto Labelers 1190, 1194 L15D 4042HRWL15D 4048HRW Bagger # 7 Punch & Patch Instore #15 Punch & Patch Bagger Forming Collars Tubes Product Shade Area QA Plant Burst Tank Checkweigher 26" Wide Metal Detector Twin Bagger & Scale Slaw Line Shaker Trash Compactor Film Tray Sealer/ Seal & Peel NH3 Temp Sensor NH3 Temp Sensor Commercial Slicer Celery Processing Line Cooler Recirculator PLC Contro 3 Daewoo Forklifts CM00 Floor Pallet Scale 2 Ink Jet Printers Black Celery Totes (10,000) 2 Ink Jet Printers Punch & Patch Systems (2) 218, 222 L60E 1211L-L60D 968RT Twin Bagger Take-away/Pack Off Twin Bagger Inclice Conveyers Twin Tube Metal Detector (2) Cooler Evaporators Triple Stage Forklift Attach (3) Plant Evaporators Sams Instore Tray Line Convers Raw Product Bins (1425) Deli Cup Tray Sealer for Lab Kalmar 12 Pallet Forklift T431050333 Hand Washing Units Basket Hoist System INITIALS DEBTOR: /s/GSS INITIALS SECURED PARTY: /s/KD 8 OF 10 ANNEX A-1 TO COLLATERAL SCHEDULE NO. 8727912-001 TO MASTER SECURITY AGREEMENT DATED AS OF APRIL 23, 2012 DEBTOR: Apio, Inc. SECURED PARTY: GE Capital Commercial, Inc. EQUIPMENT LOCATION: 4575 West Main Street, Guadalupe, CA 93434 Asset # Asset Description Tag # Serial Number EG&G Chromatog Equip Circulating Bath Microscope Olympus BX40 8K03767 GTIN Traceability Case Labelin Minipack tunnel 50 ss stnlss Bagger#2 control systm upgrade Tooling for round tray servo VFD Air compressor & Controls 4000293/294 Air Storage tanks&Piping VFD Regulators & Controls EL0849155874 Raw Product Bins (1700) Blue Snap Pea Totes (22,980) Turbo 185 Ton Ice Maker S09H0006001 Tooling For 14x14 Tray - Haug 3001068A Motorola WT4090 Scanners 3001177-1180 00258-00232-00252-00270 Green Cauli/Crown Totes 2,728 H&C QX775D Tray Sealer Cup/Petite Line Packoff Plant Air Makeup System 9-366662 VA Plant 3 Speed Doors 4000280-282 50438-50436-50437 Utility Processing LIne Cup/Petite Line Take Cup/Petite Metal Detector Cup/Petite Ink Jet Printer BP163 Cup/Petite Auto Labelers (2) E5000 Cat Forklift Bin Dumper A4EC320288 VFFS Indexer Cat P6000-LP #38 Yard Bin Wash AT31F03886 Ugrade Ice Plant Supp Structur Ice Injector #2 Forklift RFID for iGPS Readers Ice Injector 2000000A 4 Auto Broc Floret Machines Engine RM Pwr Trans Switch VA Plant Pwr Transf Switch Cooler Pwr Transf Switch Broc Floret & Cauli Machine 4 Spin Dryer Baskets 3 Butter Nut Peelers 270-271-272 3-Spin Dryers 4000161-2-4 267131-267132-267133 Green Cauli Totes Green(4,100) 2 - Cooler Speed Doors VA Loading Dock Speed Door VA Plant Speed Door Broc Optical Sorter 4000263/264 L5378067-06 Co-Pack Tray Tables Co-Pack Tray Labelers Co-Pack Tray Ink Jet Printers FA590 & FA594 Co-Pack Tray Labeling Belt Reyco System INITIALS DEBTOR: /s/GSS INITIALS SECURED PARTY: /s/KD 9 OF 10 ANNEX A-1 TO COLLATERAL SCHEDULE NO. 8727912-001 TO MASTER SECURITY AGREEMENT DATED AS OF APRIL 23, 2012 DEBTOR: Apio, Inc. SECURED PARTY: GE Capital Commercial, Inc. EQUIPMENT LOCATION: 4575 West Main Street, Guadalupe, CA 93434 Asset # Asset Description Tag # Serial Number Co-Pack Wash Line Chiller Macro Bins (Ivory) (685) Low Temperature Incubator WB71424186 Bagger Thermal Printers (2) Case Take-Away Conveyor Tennent Scrubber T15-Rider T15-17142 Broccoli Floret Machines (12) Cooler Evaporator Controls & QA Paperless System Forklift Attachment Bagger Thermal Printers (8) Scale VFFS Yamato Sigma Bagger & Scale Slaw Line Expanded Capacity Incline Belting Bagger 1 Triple Drop Hoppers&Inclines Support Frame for Bagger Scale Trolley System Bagger Take-Away & Packout Metal Detector Punch & Patch System Peeler 1 (Squash) & 6 Upgrades Macro Bins (Ivory) (1,352) Celery Optical Sorter Air Makeup System Expansion Cooling Tag Scanners (3) Punch & Patch Bagger Plant Water Booster Pump Systm Pressure Tunnel #7ACV1105MCB Plant Air Evacuation System Cauliflower Auto-Trim Line Broccoli Auto-Floret Mchns (6) Evaporator (Cooler) AGHN 071.2H INITIALS DEBTOR: /s/GSS INITIALS SECURED PARTY: /s/KD 10 OF 10 ANNEX A-2 TO COLLATERAL SCHEDULE NO. 8727912-001 TO MASTER SECURITY AGREEMENT DATED AS OF APRIL 23, 2012 DEBTOR: Apio, Inc. SECURED PARTY: GE Capital Commercial, Inc. EQUIPMENT LOCATION: 12700 S. Dixie Highway, Bowling Green, OH 43402 Asset Description Manufacturer/Make Model Serial Number Bagger Sandiacere TG20 LD Scale Ishida W-S/60 WP 91/13305 Bag Printer Markem SmartDate 3i Scale Platform Conveyor Platform BG 69 In feed Shaker FMC Allen Syntron 2003 F72344 D009 Metal Detector Loma Turntable Box Printing conveyor Lincoln Coder Pack off conveyor Labeler(s) SATO CL408e Bagger Sandiacre TG320LD Scale Ishida CCW.M.214W.S/70.WP 00/13049 Bag Printer Makrem SmartDate 3i BG 70 In feed Shaker FMC Allen Syntron 2003 F72344 D009 Pack off conveyor Turntable Metal Detector/ Box Printer Eriez Model V Labeler(s) SATO CL408e Bagger Sandiacre TG320LD Scale Ishida CCW.M.214W.S/70.WP 02/11878 Bag Printer Makrem SmartDate 3i BG 71 In feed Shaker FMC Allen Syntron 2003 F72344 D009 Pack off conveyor(s) Turntable Tote Box Dumper 1 MTC Corp BG 1 Bin Veyor MTC Corp BG 3Size Grader Key Technology Iso-Flo431523-1 03-92490-1 Tote Box Dumper 2 MTC Corp BG 4Bin Veyor MTC Corp BG 6 Size Grader Key Technology Iso-Flo431523-1 03-92490-2 BG 7 Scoop Belt FMC Allen F72335D001 BG 8Distribution Shaker Key Technology Iso Flo 418445-1 94-32108 BG 9 Conveyor 9 - BG 8 to 27 BG 10 Snipper A Drive BG 11 Small UBR BG 12 Conveyor UBR 1 Lakewood BG 13 Conveyor UBR 2 Lakewood BG 14 Conveyor A to 32 BG 15 Snipper B BG 16 Snipper D BG 20 Snipper C BG 21 Snipper E BG 25 Conveyor A to C AMCS BG 27 Distribution Shaker D-3 FMC Allen BG 28 Snipper 1 BG 29 Snipper 2 BG 30 Snipper 3 BG 31 Conveyor 1-E BG 32 Conveyor F-J BG 33 Conveyor 8 to 34 BG 34 Distribution Shaker F-J Meyer VF11-18-6 BG 35 Snipper F BG 36 Snipper G BG 37 Conveyor Incline INITIALS DEBTOR: /s/GSS INITIALS SECURED PARTY: /s/KD 1 OF 4 ANNEX A-2 TO COLLATERAL SCHEDULE NO. 8727912-001 TO MASTER SECURITY AGREEMENT DATED AS OF APRIL 23, 2012 DEBTOR: Apio, Inc. SECURED PARTY: GE Capital Commercial, Inc. EQUIPMENT LOCATION: 12700 S. Dixie Highway, Bowling Green, OH 43402 Asset Description Manufacturer/Make Model Serial Number BG 38 Snipper H BG 39 Snipper J Hughes BG 40 Size Grader Key Technology Iso Flo431487 BG 41 Conveyor 41 - Scoop FMC Allen F72335D002 Tegra 1 Feed Shaker Key Technology 03-92498 Tegra 1 Sorter Key Technology 03-92498 BG 42 Conveyor Tegra 1 Lakewood BG 43 Conveyor Incline Lakewood Tegra 2 Feed Shaker Key Technology Tegra 03-92497 Tegra 2 Sorter Key Technology Tegra 03-92497 BG 45 Reject Shaker Tegra 2 Key Technology Tegra 03-92497 BG 46 Conveyor Incline Key Technology Tegra 03-92497 BG 47 Conveyor BG 48 Conveyo-Tegra 2 Lakewood BG 49 Conveyor Incline Lakewood BG 50 Distribution Shaker Key Technology Iso-Flo417253-1 93-27641 BG 51 Grading Table Lakewood BG 52 Grading Table Lakewood BG 53 Grading Table Lakewood BG 54 Conveyor 51 Return Lakewood Rework Hopper FMC Allen F72344D010 BG 55 Conveyor 52 Return Lakewood BG 56 Conveyor 53 Return Lakewood BG 57 Conveyor Cull Return Lakewood BG 58 Conveyor 51-53 Lakewood BG 59 Conveyor Lyco Incline Lakewood BG 60 Lyco Washer Lyco 60' X 8' Cooler RDB 0903-32800 Chiller 1 Lyco Compressor Bohn Chiller 1 Heat exchanger Chester Jensen Chiller 1 Pump Tri Clover BG 61 Drying Belt Blower Main Line Republic BG 62 Scoop Belt FMC Allen F72344D003 Magnet Eriez BG 63 Incline BG 64 Shaker with Gate FMC Allen F72344D005 BG 65 Shaker with Gate FMC Allen F72344D006 BG 66 Shaker with Gate FMC Allen F72344D007 BG 67 Shaker with Gate FMC Allen F72344D007 Chiller 3 Compressor Bohn Chiller 3 Process Water in Chester Jensen Chiller 3 Pump Tri Clover Process Water Pump Tri Clover Chiller 4 Process water Tank Process Water Tank Tote Box Dumper 3 MTC Corp BG 101 Binveyor MTC Corp BG 103 Conveyor Lakewood BG 104 Conveyor Lakewood BG 105 Conveyor Lakewood BG 106 Incline AMCS BG 107 Distribution Shaker BG 108 Alt Snipper 1 BG 109 Alt Snipper 2 BG 110 Alt Snipper 3 BG 111 Alt Snipper 4 BG 112 Conveyor 1-4 BG 113 Conveyor Tegra 1 INITIALS DEBTOR: /s/GSS INITIALS SECURED PARTY: /s/KD 2 OF 4 ANNEX A-2 TO COLLATERAL SCHEDULE NO. 8727912-001 TO MASTER SECURITY AGREEMENT DATED AS OF APRIL 23, 2012 DEBTOR: Apio, Inc. SECURED PARTY: GE Capital Commercial, Inc. EQUIPMENT LOCATION: 12700 S. Dixie Highway, Bowling Green, OH 43402 Asset Description Manufacturer/Make Model Serial Number BG 114 Conveyor BG 115 Conveyor Incline BG 117 Grading Table Lakewood BG 118 Conveyor Lakewood BG 119 Conveyor Incline Lakewood BG 120 Lyco Washer Lyco 60' X 4' Cooler RDB 0903-32801 Chiller 2 Compressor Bohn Chiller 2 Heat Exchanger Chester Jensen BG 121 Drying Belt Blower Alt Line Republic BG 122 Scoop Belt FMC Allen F72344D004 Magnet Eriez BG 123 Conveyor Incline BG 124 Hopper Shaker FMC Allen F72344D010 BG 126 Incline with Gate FMC Allen F72344D011 BG 127 Shaker with Gate FMC Allen F72344D008 BG 128 Shaker with Gate FMC Allen F72344D008 BG 151 Conveyor Tegra 2 Lakewood BG 152 Cull Grading Lakewood BG 153 Conveyor Lakewood BG 154 Reject Shaker T egra 1 FMC Allen BG 155 Conveyor Lakewood BG 156 Conveyor AMCS BG 157 Conveyor BG 158 Conveyor BG 159 Conveyor Incline Lakewood BG 162 Incline to UBR BG 163 Conveyor UBR out BL 3 Conveyor Truck inlet BL 4 Incline Conveyor BL7 Bin Veyor BL 8 Shaker Key Technology BL 9 Incline BL 10 Shaker FMC Allen BL 11 Blower FMC Allen BL 12 Conveyor BL 13 Size Grader FMC Allen BL 14 Conveyor Under 13 BL 15 Sizew Grader Key Technology BL16 Conveyor under 15 BL 17 Conveyor Under 15 BL 18 Conveyor Incline BL 19 Distributiohn Shaker Commercial Bl 20 Grading Table 1 Bl 21 Grading Table 2 Bl 22 Grading Table 3 BL 23 Grading Table 4 BL 24 Grading Table 5 BL 25 Conveyor 20-24 BL 26 Incline Conveyor BL 27 Pump BL Flume Tank BL 28 Flume Incline Tank chiller 1 Bohn 25 Hp Tank chiller 2 Bohn 20 Hp Water Storage Tank INITIALS DEBTOR: /s/GSS INITIALS SECURED PARTY: /s/KD 3 OF 4 ANNEX A-2 TO COLLATERAL SCHEDULE NO. 8727912-001 TO MASTER SECURITY AGREEMENT DATED AS OF APRIL 23, 2012 DEBTOR: Apio, Inc. SECURED PARTY: GE Capital Commercial, Inc. EQUIPMENT LOCATION: 12700 S. Dixie Highway, Bowling Green, OH 43402 Asset Description Manufacturer/Make Model Serial Number Storage Tank Chiller Filtrine 5 Hp BL 29 Shaker Key Technology BL 30 Drying Belt Reyco BL 31 Blower Reyco 25 Hp BL 32Blower Filter Reyco BL 33 Incline to Dry Room BL 34 Pump BL 35 Pump BL Pivot Chute 700 - Totes folding Compressor 1 Comp Air 100 Hp Compressor 2 Atlas Copco 60 Hp Compressor 3 Atlas Copco 60 Hp Air Dryer Domminick Hunter Air Tank Vetical Gal Air Air Tank Horizontal Gal Air ORP System Main Line Pulse Instruments ORP System Alternate Line Pulse Instruments Control Panel Square D Power Factor Unit Square D Floor Scale 1 Floor Scale 2 Floor Scale 3 Battery Charger Raymond Battery Charging statioin Toyota Water & Septic Pumps Baler Trash Compactor Racking Floor Scrubber Tennant Freezer Dock 1 Plate & Enclosure McCormick Dock 2 Plate & Enclosure McCormick Dock 3 Plate & Enclosure McCormick Time Clock Electrical Transformer 1 Electrical Transformer 2 Electrical Transformer 3 Electrical Transformer 4 Electrical Transformer 5 Office Equipment Big Jack Bean Harvestor 120 " Kubota Tractor Pixall Big Jack Pixall Big Jack 1996 Pixall Big Jack Trailer Trailer Trailer Trailer #5, install conveyor 1987 Ford Dump Truck 2006 Dodge Ram 4x4 INITIALS DEBTOR: /s/GSS INITIALS SECURED PARTY: /s/KD 4 OF 4 ANNEX A-3 TO COLLATERAL SCHEDULE NO. 8727912-001 TO MASTER SECURITY AGREEMENT DATED AS OF APRIL 23, 2012 DEBTOR: Apio, Inc. SECURED PARTY: GE Capital Commercial, Inc. EQUIPMENT LOCATION: 26 Industrial Drive, Hanover, PA17331 Asset Description Manufacturer/Make Model Serial Number Bagger Sandiacere TG20 LD X87857 Scale Yamato ADW-714SWH WG000730 Bag Printer Markem SmartDate 3i Scale Platform Transfer Belt Metal Detector Fortress Phantom Turntable Box Printing conveyor Loveshaw MICROJET III B 1705127-218B Labeler(s) SATO CL408e 9M030149 Label winder Label Acessories Inc. GLR-100 RC790016 Bagger Sandiacre TG320LD X87897 Scale Yamato ADW-714SV MA87894/WG070531 Bag Printer Makrem SmartDate 3i Metal Detector/ Fortress Phantom Turntable Box Printing conveyor Loveshaw MICROJET III B B805501-218B Labeler(s) SATO CL408e 7G03537 Tote Box Dumper 1 D & E Farms EvenFeeder D & E Farms #3Conveyor D & E Farms #4 Incline Conveyor D & E Farms Magnet Eriez #5Distribution Shaker D & E Farms #6 Snipper 1 D & E Farms #7 Snipper 2 D & E Farms #8 Snipper 3 D & E Farms #9 Snipper 4 D & E Farms #10 Snipper 5 D & E Farms #11 Snipper 6 #12 Snipper 7 D & E Farms #13 Snipper 8 D & E Farms 4 Pumps Heat Exchanger 2 Trough and Flume Tank D & E Farms #30 Incline From Flume D & E Farms Air Blower Water Separator D & E Farms #31 Incline Conveyor D & E Farms #32 Distribution Shaker D & E Farms #33 UBR 1 D & E Farms #34 UBR 2 D & E Farms #37 Size Grader D & E Farms #38 Size Grader D & E Farms #39 Grading Table 1 D & E Farms #40 Grading Table 2 D & E Farms #43 Transfer Belt D & E Farms #44 Scoop Belt D & E Farms INITIALS DEBTOR: /s/GSS INITIALS SECURED PARTY: /s/KD 1 OF 2 ANNEX A-3 TO COLLATERAL SCHEDULE NO. 8727912-001 TO MASTER SECURITY AGREEMENT DATED AS OF APRIL 23, 2012 DEBTOR: Apio, Inc. SECURED PARTY: GE Capital Commercial, Inc. EQUIPMENT LOCATION : 26 Industrial Drive, Hanover, PA 17331 Asset Description Manufacturer/Make Model Serial Number #45 Shaker Conveyor D & E Farms #46 Drying Belt 1 D & E Farms #47 Drying Belt 2 D & E Farms #48 Drying Belt 3 D & E Farms #49 Shaker Conveyor Commercial Iso-Flo #50 UV Incline Belt D & E Farms UV Lights Reyco #52 Shaker with Gate Key Technology Iso-Flo #53 Side Shoot Conveyor D & E Farms #53A Transfer Conveyor D & E Farms #54 Conveyor D & E Farms Tote Box Dumper 2 D & E Farms #55 EvenFeeder D & E Farms #56 Incline Conveyor D & E Farms #57 Conveyor D & E Farms Compressor 1 Quincy QT10 QT10VT00012 20070922-0016 Compressor 2 Quincy QT15 QT15 QU1105100023 Air Dryer PARKER TW055-A1-JCE Air Dryer PARKER TW40 ORP System Main Line Pulse Instruments Floor Scale 1 METTLER TOLEDO XIF 00451046DK Drain Water Screen Baler Pallet Wrapper PHOENIX PRTL2150 Push Back Racking Racking Floor Scrubber Advance Freezer Dock 1 Plate & Enclosure SERCO Dock 2 Plate & Enclosure SERCO Dock 3 Plate & Enclosure SERCO Time Clock Pallet Jack #1 Toyota 7HBW23 Pallet Jack #2 Toyota 7HBW23 Office Equipment Truck Scale Fairbanks 120 ton cap PIT 6020-HVA09 300 - Totes folding est. Forming Tube Retail 12 oz Forming Tube Retail 12 oz Forming Tube Retail 32 oz Forming Tube Retail 32 oz Forming Tube Food Service/ 5 lb INITIALS DEBTOR: /s/GSS INITIALS SECURED PARTY: /s/KD 2 OF 2 ANNEX A-4 TO COLLATERAL SCHEDULE NO. 8727912-001 TO MASTER SECURITY AGREEMENT DATED AS OF APRIL 23, 2012 DEBTOR: Apio, Inc. SECURED PARTY: GE Capital Commercial, Inc. EQUIPMENT LOCATION : 7909 S. Crossway Drive, Pico Rivera, CA 90660 Asset Description Manufacturer/Make Model Serial Number Bagger Line Equipment LE360 Scale Ishida CCW-R P2966927 Bag Printer Markem - Imaje Smartdate 3i GP1081141 Mezzanine Metal Detector Eriez Model V In feed / incline conveyor(s) Out feed conveyor(s) Turntable Pack off conveyor(s) Box Printer Lincoln Coder 50-R Labeler(s) SATO CL408e OAO30191 Bagger Line Equipment LE360 Scale Ishida CCW-RZ Bag Printer Markem - Imaje Smartdate 3i GP1081125 Mezzanine Metal Detector Advanced Detection Transfer conveyor Out feed conveyor(s) Turntable Smalley 9686-01 Box Printer Conveyor Laughlin Corporation Labeler(s) SATO CL408e OAO30096 Tote Bin Dumper Binveyor Incline Conveyor Distribution shaker Key Technology S1043492 445538-03611 Snipper 1 Transfer Conveyor 1 Snipper 2 UBR 1 Snipper 3 UBR 2 Snipper 4 UBR 3 Snipper 5 UBR 4 Snipper 6 Transfer Belt 2 Rework Belt Flume Tank Incline out of Flume VST Sorter Grading Table 1 Grading Table 2 Chiller Trenton Refrigeration 4 DA3 R18 MET CCK0814365 Chiller coil INITIALS DEBTOR: /s/GSS INITIALS SECURED PARTY: /s/KD 1 OF 2 ANNEX A-4 TO COLLATERAL SCHEDULE NO. 8727912-001 TO MASTER SECURITY AGREEMENT DATED AS OF APRIL 23, 2012 DEBTOR: Apio, Inc. SECURED PARTY: GE Capital Commercial, Inc. EQUIPMENT LOCATION : 7909 S. Crossway Drive, Pico Rivera, CA 90660 Asset Description Manufacturer/Make Model Serial Number Water Pump AMT 4909-9B 1626-312 Blower Republic RB1200HC Water Filter System Rosedale Products MC8-30-2P Battery Charger for Fork Lift Flex200 FLX20018865T1H 07N1108M Battery Charger for Fork Lift Silver Star 18-750FRT 307PP10618 Air Compressor 1 Ingersol Rand 2475N7.5 Air Compressor 2 FS Curtis E71Vand VT12-A3 EA101067 24XR68 Air Dryer Gardner Denver RNC100A1 Floor Scale #1 U Line 5000 lb Floor Scale #2 U Line 5000 lb Pallet Jack #1 Toyota Pallet Jack #2 Toyota Pallet Jack #3 Crown Pallet Jack #4 Crown Office Equipment Foamer Chemco Forming Tube Retail 12 oz Forming Tube Retail 12 oz Forming Tube Retail 12 oz Forming Tube Retail 32 oz Forming Tube Food Service/ 5 lb INITIALS DEBTOR: /s/GSS INITIALS SECURED PARTY: /s/KD 2 OF 2 ANNEX A-5 TO COLLATERAL SCHEDULE NO. 8727912-001 TO MASTER SECURITY AGREEMENT DATED AS OF APRIL 23, 2012 DEBTOR: Apio, Inc. SECURED PARTY: GE Capital Commercial, Inc. EQUIPMENT LOCATION : 9095 17th Place, Vero Beach, FL32966 Asset Description Manufacturer/Make Model Serial Number Location Bagger Sandiacre TG320 LD Packing Room Scale Yamato ADW-714SWH WG980796 Packing Room Bag Printer Markem SmartDate 3i Packing Room Mezzanine Packing Room Metal Detector Advanced Detection Packing Room In feed incline conveyor Packing Room Transfer Conveyor Packing Room Out feed conveyor Packing Room Metal Detector Advanced Detection Packing Room Turntable Packing Room Box Printing conveyor Lincoln Coder Packing Room Labeler SATO CL408e office Tote Box Dumper MTC Corp Grading Room BinVeyor Key Technology Grading Room Collection Conveyor Grading Room Incline Conveyor Grading Room Distrubution Shaker Key Technology Iso Flo 434026-1 2005 Green Glen Grading Room Snipper 1 Grading Room UBR 1 Grading Room Snipper 2 Grading Room UBR 2 Grading Room Snipper 3 Grading Room UBR 3 Grading Room Snipper 4 Grading Room UBR 4 Grading Room Flume Water Pump Grading Room Rework Conveyor Lakewood Grading Room Flume Tank Grading Room Incline out of Flume Grading Room VST Sorter Grading Room Grading Table Grading Room Chiller Compressor Bohn 20 Hp West side of Building Chiller Coil West Side of Building Blower 7.5Hp Grading Room Water Tank & Stand 800 Gallon Fork Truck 1 Toyota 7FBEU15 Warehouse Fork Truck 2 Toyota 7FBEU15 Warehouse Battery Charger Toyota Warehouse Battery Charger Toyota Warehouse Floor Scale 5000 # GSE 350 Warehouse Floor Scrubber American-Lincoln Warehouse Air Compressor Ingersol Rand 15 Hp East outide of building Air Dryer Outside of Building Product Racks Finish Cooler Film Racks South Packing Room Office Equipment Offices Forming Tube Retail 12 oz South Packing Room Forming Tube Retail 32 oz South Packing Room Forming Tube Food Service/ 5 lb South Packing Room Sanitation Foamer South Packing Room INITIALS DEBTOR: /s/GSS INITIALS SECURED PARTY: /s/KD 1 OF 1
